NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSEPH ANTHONY REID,                            No.    16-72424

                Petitioner,                     Agency No. A208-083-106

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Joseph Anthony Reid, a native and citizen of Jamaica, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his request for a continuance and

ordering him removed. Our jurisdiction is governed by 8 U.S.C. § 1252. We




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the agency’s denial of a continuance, and we review

de novo due process claims. Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th

Cir. 2008). We deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying for lack of good cause

Reid’s motion for a continuance to seek post-conviction relief, where he had not

begun to seek post-conviction relief on the date of his fifth hearing. See Garcia v.

Lynch, 798 F.3d 876, 881 (9th Cir. 2015) (no abuse of discretion where alien had

“ample time” to seek post-conviction relief) (citation omitted)).

      Reid has not established any due process violations resulting from the IJ

allegedly disallowing his objection to the admission of evidence, alleged

inaccuracies in the record of proceedings, or the IJ’s alleged bias, where Reid has

not shown that he is eligible for any relief from removal, and he has therefore

failed to establish prejudice. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring substantial error and prejudice to prevail on a due process claim).

      We lack jurisdiction to consider Reid’s unexhausted contention that the

agency violated its own regulations in allegedly disallowing his objection to the

admission of evidence. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010)

(“We lack jurisdiction to review legal claims not presented in an alien’s

administrative proceedings before the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.

                                          2                                      16-72424